IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TAREYAN COOKS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5095

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 22, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Tareyan Cooks, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.